Citation Nr: 1641383	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's diabetes mellitus does not require regulation of activities, is not productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or at least twice a month visits to a diabetic care provider, progressive loss of weight and strength, complications that would or would not be compensable if separately evaluated, or a penile deformity. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1114(k), 1155 (West 2014); 38 C.F.R. §§ 3.350(a), 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his diabetes with erectile dysfunction in April 2011 and May 2013, with an addendum report issued in January 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increased evaluation for diabetes mellitus with erectile dysfunction. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's current 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Veteran's erectile dysfunction is currently incorporated into his diabetes mellitus rating as not separately compensable.  When rated separately, erectile dysfunction is rated as noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power," to rate the Veteran's erectile dysfunction indicates that this specific disability is not addressed in the rating schedule, and that the service-connected erectile dysfunction has thusly been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  In considering whether a separate rating is warranted, the Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. § 4.31.  The Board notes that, in addition to his noncompensable rating, the Veteran receives special monthly compensation for his erectile dysfunction under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).

The Veteran is also service-connected for several other disabilities secondary to his diabetes mellitus with separate evaluations, specifically peripheral neuropathy in each of his extremities and hypertension.  The Veteran has not appealed his evaluations for these disabilities, and their symptoms are therefore beyond the scope of this appeal.

An August 2010 letter from the Veteran's private treating physician indicates that the Veteran requires 4 insulin shots per day to control his diabetes.  The letter further states that the Veteran had developed impotence secondary to his diabetes that has not responded to medication, leading to 7 to 8 months of celibacy.  The Veteran also reported his 4 daily insulin shots in a statement accompanying his February 2011 claim.

The Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran requires insulin more than once daily.  There was no history of diabetes related hospitalization or surgery.  The Veteran was instructed to follow a restricted diet but not instructed to regulate strenuous activity.  There were no episodes of hypoglycemia reactions or ketoacidosis.  The examiner diagnosed diabetes sub-optimally controlled by insulin, complicated by erectile dysfunction.

In an August 2011 statement, the Veteran reported that he is fully dependent on four daily doses of insulin.  He further stated that his erectile dysfunction prevents him from maintaining a physical relationship with his wife.  He stated that he tried medication for his erectile dysfunction which caused side effects of difficulty breathing and a neck rash.  Different dosages of other medications had limited success, with one medication producing a painful and abnormal erection.  The Veteran took issue with the rating decision's determination that his examination revealed no penile deformity, as he reported that no physical examination of his genitals was performed.  Similar reports were made in a subsequent September 2011 statement. 

Private treatment records reflect routine treatment of diabetes mellitus and erectile dysfunction from February 2010 through September 2011.  There is no indication in the record of required regulation of activities, episodes of ketoacidosis or hypoglycemic reactions, progressive loss of weight and strength, or penile deformity.

In his July 2012 notice of disagreement, the Veteran stated his belief that an increased evaluation was warranted because he required four daily injections of insulin.  He further stated that he remained unable to maintain an erection or engage in sexual intercourse.  He noted that a 40 percent evaluation was warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, with emphasis upon the requirement of insulin.  He again noted that VA issued a finding that his penis was not deformed without performing a physical examination.  He stated that side effects of his erectile dysfunction medication included rapid breathing, hyper-flushing, and discomfort and curvature of the penis.

An August 2012 letter from the Veteran's private treating physician indicates that for the past three years the Veteran has required long acting insulin daily and short acting insulin before eating, 2 to 4 times per day.  He further has required medication for erectile dysfunction for the past five years.  

In his September 2012 substantive appeal, the Veteran repeated his prior reports, adding that he was no longer able to participate in sports or engage in physical labor for more than an hour or so due to his lack of strength, endurance, and attentiveness or mental focus.  He further reported that he suffered from penile deformity as a side effect of his erectile dysfunction medication.  In a separate September 2012 statement, the Veteran stated that the curvature caused by his medication is a temporary deformity.

The Veteran underwent another VA examination in May 2013.  He reported that diabetes affected his ability to work through moodiness, increased stress, and decreased energy level.  The examiner noted that the Veteran's diabetes was managed by a restricted diet and he was prescribed insulin more than one injection per day.  The examiner further noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  He did not have two or more visits per months for episodes of ketoacidosis or hypoglycemic reactions.  He had no hospitalizations.  There was no loss of weight or strength attributable to diabetes.  The examiner noted that the Veteran's diabetes caused erectile dysfunction.  The Veteran reported inability to achieve an erection sufficient for penetration and ejaculation, with or without medication.  The Veteran exhibited retrograde ejaculation.  The examiner found that a physical examination of the penis was not relevant to his disability.  In a detailed January 2014 addendum, the examiner explained that the curvature described by the Veteran is due to incomplete erections and not what medical terminology deems a deformity.  

In a March 2014 statement, the Veteran reported that he was still on a restricted diet and required insulin 4 times daily.  He reported a progressive fatigue and overall loss of energy.  He reported an inability to perform sexual intercourse since he began his increased insulin intake.  

In its September 2016 informal hearing presentation, the Veteran's representative stated that the Veteran asserts that his diabetes mellitus has progressed, requiring restricted diet, restricted exercise, oral medication, and insulin injection four times per day.  The representative also cited the August 2012 statement of the Veteran's private physician, which attested to his insulin use.  The representative argued that the May 2013 examination conflicted with this diagnosis, and a new examination is therefore necessary.

The Board finds that an evaluation in excess of 20 percent is not warranted.  The Veteran's current 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  As the record clearly indicates that the Veteran's diabetes requires insulin and a restricted diet, this evaluation is appropriate.  Higher evaluations are warranted for required regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or at least twice a month visits to a diabetic care provider, progressive loss of weight and strength, or complications that would or would not be compensable if separately evaluated.  The evidence does not support a finding of such manifestations.  The only symptom differentiating a 20 percent rating from a 40 percent rating is the regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  The Veteran has stated that his symptoms prevent extensive physical activity, and his representative in his September 2016 informal hearing presentation stated that his activities are subject to regulation.  No medical evidence, however, supports a finding that the Veteran has been instructed to regulate his activities.  The multiple letters from his primary physician refer only to insulin treatment, and the Veteran's own statements do not refer to any prescribed regulation of activities, though they refer to restricted diet and insulin injections multiple times.  The Board thus finds that the evidence weighs against a finding that the Veteran's diabetes mellitus requires regulation of activities, and a 40 percent evaluation is therefore not warranted.  The Board further notes that higher ratings are likewise not warranted.  Although the Veteran does require multiple daily injections of insulin as described in the 100 percent rating, this rating too requires regulation of activities, as well as episodes of hypoglycemic reactions or ketoacidosis, for which there is no evidence on record.  Such symptoms, though to a lesser extent, are also required for the 60 percent evaluation, and therefore it too is unwarranted.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted.

The Board further finds that a separate evaluation is not warranted for the Veteran's erectile dysfunction.  As noted above, the Veteran is already in receipt of special monthly compensation for his erectile dysfunction.  A compensable evaluation is only available for erectile dysfunction if there is also penile deformity.  While the Veteran has made statements indicating his belief that the misshapen erections caused by his medication constitute a penile deformity, the Board finds more probative the opinion of the VA examiner, who explained that the erection described by the Veteran are temporary, typical of erectile dysfunction and not considered deformities by a medical definition.  The Board finds that this opinion adequately explains why physical examination of the genitals was unnecessary to offer this opinion, in light of the Veteran's own statements that the deformities were temporary.  Furthermore, the Veteran has stated that the medication he has tried did not successfully allow him to achieve erections, and that he has thus been celibate for a matter of years.  He has stated that he has tried numerous medications to no avail.  As such, it appears the Veteran no longer takes the medications causing curvature of the penis, neck rash, and difficulty breathing which he has reported.  Accordingly, these symptoms were acute and transitive, and do not warrant compensation.  For these reasons, the Board finds that the Veteran's current special monthly fully contemplates the full symptomatic extent of his erectile dysfunction, and a separate evaluation is therefore not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's diabetes.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, loss of energy, the need for a restricted diet, required insulin injections, and erectile dysfunction, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetes and erectile dysfunction are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


